Citation Nr: 1200482	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-22 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to July 29, 2008, and in excess of 70 percent on and after July 29, 2008, for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 RO decision which granted service connection for depression and assigned a 10 percent disability rating.  The Board remanded the matter in December 2008.  While on remand, the RO increased the disability rating assigned to depression to 50 percent, effective July 29, 2008.  Upon return to the Board, in a July 2010 decision, the Board awarded a 70 percent disability rating for depression, effective July 29, 2008.  

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court endorsed a joint motion for remand filed by both parties to the case, vacated that part of the decision which denied a disability rating for major depressive disorder greater than 10 percent prior to July 29, 2008, and also that part of the decision which denied a disability rating greater than 70 percent for major depressive disorder on and after July 29, 2008.  

The Board refers a raised claim for a total rating based on individual unemployability to the RO for initial consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Because the veteran has perfected an appeal as to the assignment of the initial rating for depression following the initial award of service connection for depression, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In the joint motion for remand, the parties agreed that having granted the 70 percent disability rating, the Board was then obligated to explicitly consider whether the Veteran was entitled to a total disability rating based upon individual unemployability under the holding of Comer v. Peak, 552 F.3d 1362 (Fed. Cir. 2009).  Whenever the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, review of the record on appeal includes a February 2010 RO decision in which entitlement to a total disability rating based upon individual unemployability was denied on the basis that the Veteran was actually employed.  Nevertheless, the Board acknowledges that the July 2010 Board decision did not specifically consider the Veteran's employability.  As previously mentioned, the Board will refer this claim to the RO for initial consideration.

The parties also agreed that the Board relied upon the report of a June 2009 VA examination; however they agreed that the examination itself was flawed in that the examiner made findings inconsistent with relevant facts in the Veteran's medical history.  Furthermore, they point out that several findings in the report itself are inherently contradictory.  Therefore, upon remand another VA psychiatric examination should be accomplished.  The report of the clinical examination must include consideration of the Veteran's prior medical history and the computerized examination report must be carefully completed, so as to avoid inconsistencies such as the ones identified by the authors of the joint motion.  

As it appears the Veteran continues to receive VA medical care, his VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If the Veteran has received any private medical care for depression or related matters, he is hereby notified that he should inform the VA of this care, so that records may be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to May 2009 at the Marion, Illinois, VA Medical Center, and all related VA facilities, for inclusion in the file.

2.  After obtaining the above requested records, the RO should forward the Veteran's claims file to a VA psychologist or psychiatrist with appropriate expertise for review of the Veteran's medical records and a clinical interview with the Veteran himself.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The physician is requested to pay particular attention to the Veteran's employment status, and to the impact of his major depressive disorder upon his employability.  Because the legal issue is a longitudinal one, in that the VA is responsible for assigning the most appropriate disability rating throughout the appeal period, which stretches from October 2004 until the present, the examiner is requested to provide a historical review of the Veteran's depression and his employability since October 2004.  All other manifestations of depression and limitations to his daily functioning should be described in detail, as well.  The complete rationale for all opinions expressed should be fully explained.  It is requested that the final report be reviewed for accuracy and internal consistency.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


